Exhibit 10.54


HOLLYFRONTIER CORPORATION

PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (the “Agreement”) is made and entered into
by and between HollyFrontier Corporation, a Delaware corporation (the
“Company”), and you. This Agreement is entered into as of the 6th day of
November, 2018 (the “Date of Grant”).
WITNESSETH:
WHEREAS, the Company has adopted the Plan (as defined below) to attract, retain
and motivate employees, directors and consultants;
WHEREAS, the Compensation Committee (the “Committee”) believes that entering
into this Agreement with you is consistent with the stated purposes for which
the Plan was adopted; and
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement (“Agreement”) as if fully set forth herein and the terms
capitalized but not defined herein or on Appendix A attached hereto shall have
the meanings set forth in the Plan.
NOW, THEREFORE, in consideration of the services rendered by you, the parties
agree as follows:
1.Grant. The Company hereby grants to you as of the Date of Grant a Performance
Award of ___ shares of Phantom Stock consisting of performance share units (the
“Performance Share Units”), subject to the terms and conditions set forth in
this Agreement. Depending on the Company’s performance, you may earn from zero
percent (0%) to two hundred percent (200%) of the Performance Share Units, based
on the Company’s performance on two measures set forth in Section 3 over a
designated performance period compared to the performance of a group of peer
companies selected by the Committee.
2.    The Plan. The Performance Share Units granted to you by this Agreement
shall be granted under HollyFrontier Corporation Long-Term Incentive
Compensation Plan (the “Plan”).
3.    Performance Period and Measures. This Section 3 sets forth the details of
the Performance Award for the “Performance Period,” which begins on October 1 of
the calendar year of the Date of Grant (“Year One”) and ends on September 30 of
the third calendar year following Year One (“Year Three”). If you are employed
by the Company or its Subsidiaries on December 15 of Year Three you will be
entitled to a payment in Shares in the amount determined under Section 3(b) or
pursuant to Section 4(a), as applicable, and payable at the time indicated in
Section 5.
(a)    Performance Measures. The number of Performance Share Units earned for
the Performance Period is determined by comparing the Company’s performance on
the two measures listed below over the Performance Period to the performance of
the Peer Group over the Performance Period on the same two measures. The two
performance measures are Return on Capital Employed and Total Shareholder
Return.
(b)    Shares Payable. The number of Shares payable is equal to the result of
multiplying the total number of Performance Share Units awarded by the
Performance Unit Payout Percentage. The number of Shares of Common Stock payable
will be rounded down to the nearest Share. No fractional Shares of Common Stock
will be issued pursuant to this Agreement.
4.    Termination of Employment.
(a)    In the event that your employment with the Company or its Subsidiaries
terminates prior to December 15 of Year Three (i) due to your death, (ii) on
account of your total and permanent disability, as determined by the Committee
in its sole discretion, (iii) as a result of a Special Involuntary Termination
or (iv) due to your Retirement, the Performance Share Units will become
immediately vested and nonforfeitable assuming a Performance Unit Payout
Percentage of one hundred percent (100%) instead of the Performance Unit Payout
Percentage that would otherwise be determined at the end of the Performance
Period in accordance with Section 3.
(b)    If, prior to December 15 of Year Three you voluntarily separate from
employment (other than due to your Retirement) or are terminated by action of
the Company (other than a Special Involuntary Termination), including if you are
terminated by the Company for Cause, all Performance Share Units awarded
hereunder will be forfeited.
(c)    With respect to the Performance Share Units, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services to, the
Company, provided that your rights to the Performance Share Units, if any,
during a Performance Period in which such a leave of absence occurs will be
prorated to reflect the period of time during the Performance Period that you
provided actual services to the Company.
5.    Payment of Performance Share Units. The number of Shares payable hereunder
shall be paid as soon as reasonably practicable after December 15 of Year Three
but in no event later than two and one-half months following the end of Year
Three, in the amount determined in accordance with Section 3; provided, however,
in the event of your termination of employment with the Company or its
Subsidiaries pursuant to Section 4(a) the Shares shall be paid within thirty
(30) days following such termination of employment. Such payment will be subject
to withholding for taxes and other applicable payroll adjustments. The
Committee’s determination of the amount payable shall be binding upon you and
your beneficiary or estate. The value of such Shares shall not bear any interest
owing to the passage of time. The number of Shares of Common Stock payable will
be rounded down to the nearest Share. No fractional Shares of Common Stock will
be issued pursuant to this Agreement.
6.    Limited Stockholder Rights. The Performance Share Units granted pursuant
to this Agreement do not and shall not entitle you to any rights of a holder of
Shares, including the right to vote, prior to the date Shares are issued to you
in settlement of the Performance Share Units pursuant to Section 5; provided,
however, that in the event the Company declares and pays a dividend in respect
of its outstanding Shares and, on the record date of that dividend, you hold
Performance Share Units granted pursuant to this Agreement that have not been
paid, the Company shall pay to you an amount in cash equal to the cash dividends
you would have received if you were the holder of record as of such record date,
of the number of Shares equal to the number of Performance Share Units specified
in Section 1 hereof, such payment shall be made promptly following the date that
the Company pays such dividend to its shareholders generally (however, in no
event shall the payment be paid later than thirty (30) days following the date
on which the Company pays such dividend to its shareholders generally). Your
rights with respect to the Performance Share Units shall remain forfeitable at
all times prior to the date on which the rights become vested and earned as set
forth in Section 3, as adjusted by Section 4(a), as applicable.
7.    Adjustment in Number of Performance Share Units. The number of Performance
Share Units subject to this Agreement shall be adjusted to reflect stock splits
or other changes in the capital structure of the Company, all in accordance with
the Plan. In the event that the outstanding Shares of the Company are exchanged
for a different number or kind of shares or other securities, or if additional,
new or different shares are distributed with respect to the Shares through
merger, consolidation, or sale of all or substantially all of the assets of the
Company, there shall be substituted for the Shares under the Performance Share
Units subject to this Agreement the appropriate number and kind of shares of new
or replacement securities as determined in the sole discretion of the Committee,
subject to the terms and provisions of the Plan.
8.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Shares may then be listed. No Shares will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. In addition, Shares will not be issued hereunder unless %2) a
registration statement under the Securities Act, is at the time of issuance in
effect with respect to the Shares issued or %2) in the opinion of legal counsel
to the Company, the Shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any Shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such Shares as to which such requisite authority has not been obtained. As a
condition to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
Shares available for issuance.
9.    Payment of Taxes. The Company may require you to pay to the Company (or
the Company’s Subsidiary if you are an employee of a Subsidiary of the Company),
an amount the Company deems necessary to satisfy its (or its Subsidiary’s)
current or future withholding with respect to federal, state or local income or
other taxes that you incur as a result of the Award. With respect to any tax
withholding and to the extent permissible pursuant to Rule 16b-3 under the
Exchange Act, you may (a) direct the Company to withhold from the Shares to be
issued to you under this Agreement the number of Shares necessary to satisfy the
Company’s withholding of such taxes, which determination will be based on the
Shares’ Fair Market Value at the time such determination is made; (b) deliver to
the Company Shares sufficient to satisfy the Company’s tax withholding, based on
the Shares’ Fair Market Value at the time such determination is made; or (c)
deliver cash to the Company sufficient to satisfy its tax withholding
obligations. If you desire to elect to use the stock withholding option
described in subparagraph (a), you must make the election at the time and in the
manner the Company prescribes and the maximum number of Shares that may be so
withheld or surrendered shall be a number of Shares that have an aggregate Fair
Market Value on the date of withholding or repurchase of up to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment with
respect to the Award. The Company, in its discretion, may deny your request to
satisfy its tax withholding obligations using a method described under
subparagraph (a) or (b). In the event the Company determines that the aggregate
Fair Market Value of the Shares withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding obligation, then
you must pay to the Company, in cash, the amount of that deficiency immediately
upon the Company’s request.
10.    Right of the Company and Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.
11.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
12.    Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
13.    No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Performance Share Units
granted hereunder.
14.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Shares or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, any Affiliate and the employees, officers, stockholders or board
members of the foregoing in such form as the Company may determine.
15.    Clawback. This Agreement is subject to any written clawback policies that
the Company, with the approval of the Board or the Committee, may adopt. Any
such policy may subject your Performance Share Units and amounts paid or
realized with respect to the Performance Share Units under this Agreement to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to this Agreement.
16.    No Guarantee of Interests. The Board and the Company do not guarantee the
Shares from loss or depreciation.
17.    Company Records. Records of the Company or its Subsidiaries regarding
your period of service, termination of service and the reason(s) therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
18.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.
19.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
20.    Certain Covenants.
(a)    Protection of Confidential Information. You acknowledge that in the
course of your employment with the Company, you have obtained and will continue
to obtain confidential, proprietary and/or trade secret information of the
Company, relating to, among other things, (i) programs, strategies, information
or materials related to the business, services, manner of operation and
activities of the Company, (ii) customers or prospects of the Company, (iii)
computer hardware or software used in the course of the Company business, and
(iv) marketing strategies or other activities of the Company from or on behalf
of any of its clients, (hereinafter collectively referred to as “Confidential
Information”); provided, however, that, for purposes of this Agreement, the term
Confidential Information shall not include any information that is known
generally to the public or accessible to a third party on an unrestricted basis.
You recognize that such Confidential Information has been developed by the
Company at great expense; is a valuable, special and unique asset of the Company
which it uses in its business to obtain competitive advantage over its
competitors; is and shall be proprietary to the Company; is and shall remain the
exclusive property of the Company; and, is not to be transmitted to any other
person, entity or thing. Accordingly, as a material inducement to the Company to
enter into this Agreement with you and in partial consideration for the granting
of the Award, you hereby:
(i)    warrant and represent that you have not disclosed, copied, disseminated,
shared or transmitted any Confidential Information to any person, firm,
corporation or entity for any reason or purpose whatsoever, except in the course
of carrying out your duties and responsibilities of employment with the Company;
(ii)    agree not to so disclose, copy, disseminate, share or transmit any
Confidential Information in the future;
(iii)    agree not to make use of any Confidential Information for your own
purposes or for the benefit of any person, firm, corporation or other entity,
except that, in the course of carrying out the duties and responsibilities of
your employment, you may use Confidential Information for the benefit of any
Affiliate of the Company;
(iv)    warrant and represent that all Confidential Information in your
possession, custody or control that is or was a property of the Company has been
or shall be returned to the Company by or on the date of the your termination;
and
(v)    agree that you will not reveal, or cause to be revealed, this Agreement
or its terms to any third party (other than your attorney, tax advisor, or
spouse on the condition that they also not reveal this Agreement or its terms to
any other person), except as required by law.
Your covenants in this Section 20(a) are in addition to, and do not supercede,
your obligations under any confidentiality, invention or trade secret agreements
executed by you, or any laws protecting the Confidential Information.
(b)    Non-Solicitation. You agree that during the term of your employment with
the Company or its Affiliates and for a period of one year following your
termination of employment with the Company and its Affiliates, you will not,
directly or indirectly, for your benefit or for the benefit of others, solicit
any employee or service provider of the Company or its Affiliates to terminate
his or her employment or his, her or its service relationship with the Company
or its Affiliates; provided, however, that (y) after the termination of your
employment for any reason, such employees and service providers shall only
include such employees and service providers that you directly worked with in
the twelve months preceding the date of termination or your employment, and (z)
it will not constitute a violation of this Section 20(b) if an employee or
service provider of the Company or its Affiliates accepts employment or a
service relationship with a Person not affiliated with the Company or its
Affiliates (i) pursuant to a general solicitation advertising the position,
(ii) as a result of communications initiated by the employee or service provider
of the Company or its Affiliates (and not in response to any solicitation by
you) or (iii) where the employment or service relationship with the Company or
its Affiliates with respect to such person was terminated more than six months
prior to any action by you that would otherwise be a violation of this Section
20(b).
(c)    Extent of Restrictions. You acknowledge that the restrictions contained
in this Section 20 correctly set forth the understanding of the parties at the
time this Agreement is entered into, are reasonable and necessary to protect the
legitimate interests of the Company, and that any violation will cause
substantial injury to the Company. In the event of any such violation, the
Company shall be entitled, in addition to any other remedy, to preliminary or
permanent injunctive relief. You waive, to the maximum extent permissible by
law, any defenses or other objections to such remedies or the enforceability of
this Section 20. To the maximum extent permissible by law, if any court having
jurisdiction shall find that any part of the restrictions set forth this Section
20 are unreasonable in any respect, it is the intent of the parties that the
restrictions set forth herein shall not be terminated, but that the restrictions
set forth in this Section 20 shall remain in full force and effect to the extent
(as to time periods and other relevant factors) that the court shall find
reasonable.
(d)    Limitations. In the event any breach of the covenants set forth in this
Section 20 comes to the attention of the Company, this Award and the Performance
Share Units granted hereunder that have not at such time been settled shall be
immediately forfeited to the Company and the Company it shall take into
consideration such breach in determining whether to recommend the grant of any
future similar award to you, as a factor weighing against the advisability of
granting any such future award to you. However, nothing in this Agreement will
prevent you from: (i) making a good faith report of possible violations of
applicable law to any governmental agency or entity or (ii) making disclosures
that are protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure
that: (A) is made (1) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, an individual who files a lawsuit
for retaliation by an employer of reporting a suspected violation of law may
make disclosures without violating this Section 20 to the attorney of the
individual and use such information in the court proceeding.
21.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
22.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
23.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
24.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
25.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Shares hereunder is subject to applicable laws and
to the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.
26.    Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Dallas, Texas and the United States District Court
for the Northern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the Performance Share Units or this Agreement. In any dispute
with the Company, you will not raise, and you hereby expressly waive, any
objection or defense to any such jurisdiction as an inconvenient forum.
27.    Amendment. This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.
28.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
29.    Conflict. In the event the terms of this Agreement contradict the terms
of any change in control agreement between you and the Company, the terms of
this Agreement shall govern, subject to compliance with Section 409A of the
Code.
30.    Section 409A. It is intended that the Performance Share Units awarded
hereunder shall comply with the requirements of Section 409A of the Code (and
any regulations and guidelines issued thereunder), and this Agreement shall be
interpreted on a basis consistent with such intent. Payments shall only be made
on an event and in a manner permitted by Section 409A of the Code. Each payment
under this Agreement is considered a separate payment for purposes of Section
409A of the Code. This Agreement may be amended without your consent in any
respect deemed by the Committee to be necessary in order to preserve compliance
with Section 409A of the Code. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code. In no event may you, directly or
indirectly, designate the calendar year of a payment. Notwithstanding anything
in this Agreement to the contrary, if you are a “specified employee” under
Section 409A of the Code at the time of separation from service and if payment
of any amount under this Agreement is required to be delayed for a period of six
months after the separation from service pursuant to Section 409A of the Code,
payment of such amount shall be delayed as required by Section 409A of the Code,
and the accumulated postponed amount shall be paid in a lump sum payment within
10 days after the end of the six-month period. If you die during the
postponement period prior to the payment of postponed amount, the accumulated
postponed amount shall be paid to the personal representative of your estate
within 60 days after the date of your death.
31.    Nontransferability of Agreement. This Agreement and all rights under this
Agreement shall not be transferable by you during your life other than by will
or pursuant to applicable laws of descent and distribution. Any of your rights
and privileges in connection herewith shall not be transferred, assigned,
pledged or hypothecated by you or by any other person or persons, in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void. Notwithstanding the foregoing, all or some of the
Performance Share Units or rights under this Agreement may be transferred to a
spouse pursuant to a domestic relations order issued by a court of competent
jurisdiction.
HollyFrontier Corporation




    
George J. Damiris, Chief Executive Officer and President
Appendix A
Defined Terms
For purposes of the Agreement, the following terms shall have the meanings
assigned below:
“Adverse Change” means (i) a change in the city in which you are required to
work regularly, (ii) a substantial increase in travel requirements of
employment, (iii) a substantial reduction in duties of the type previously
performed by you, or (iv) a significant reduction in your compensation or
benefits (other than bonuses and other discretionary items of compensation) that
does not apply generally to employees of the Company or its successor.
“Affiliate” has the meaning provided in Rule 12b-2 under the Exchange Act.
“Beneficial Owner” has the meaning provided in Rule 13d-3 under the Exchange
Act.
“Cause” means:
(i)    An act or acts of dishonesty on your part constituting a felony or
serious misdemeanor and resulting or intended to result directly in gain or
personal enrichment at the expense of the Company;
(ii)    Gross or willful and wanton negligence in the performance of your
material and substantial duties of employment with the Company; or
(iii)    Your conviction of a felony involving moral turpitude.
The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.
“Change in Control” means the occurrence of any of the following after the Date
of Grant:
(i)    Any Person, other than (A) the Company or any of its Subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than 40% of the combined voting power of the Company’s then outstanding
securities, or more than 40% of the then outstanding common stock of the
Company, excluding any Person who becomes such a Beneficial Owner in connection
with a transaction described in clause (iii)(A) below.
(ii)    The individuals who as of the Date of Grant constitute the Board and any
New Director cease for any reason to constitute a majority of the Board.
(iii)    There is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company with any other corporation, except
if:
(A)    the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or
(B)    the merger or consolidation is effected to implement a recapitalization
of the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly, or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities.
(iv)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least 60% of the combined voting power of the voting
securities of which is owned by the stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
“New Director” means an individual whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the Date of Grant or whose election or nomination for election was previously so
approved or recommended. However, “New Director” shall not include a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation relating
to the election of directors of the Company.
“Peer Group” means CVR Energy Inc., Delek U.S. Holdings, Inc., Marathon
Petroleum Corporation, PBF Energy Corporation, Phillips 66 and Valero Energy
Corporation. If a member of the Peer Group ceases to be a public company during
the Performance Period (whether by merger, consolidation, liquidation or
otherwise) or it fails to file financial statements with the SEC in a timely
manner, it shall be treated as if it had not been a Peer Group member for the
entire Performance Period.
“Performance Unit Payout Percentage” means the percentile obtained by dividing
the sum of (1) the ROCE Performance Percentage and (2) the TSR Performance
Percentage, by two.
“Person” has the meaning given in section 3(a)(9) of the Exchange Act as
modified and used in sections 13(d) and 14(d) of the Exchange Act.
“Retirement” means your termination of employment other than for Cause on or
after the date on which you: (i) have achieved ten years of continuous service
with the Company, and (ii) are age sixty (60).
“Return on Capital Employed,” or ROCE, is defined as (i) operating income before
depreciation and amortization divided by (ii) the sum of shareholders’ equity,
plus minority interest, plus debt, less goodwill and intangible assets, less
cash and marketable securities at the beginning of the Performance Period;
provided, that such metric will be calculated to exclude (a) any gains or losses
attributable to FIFO inventory valuation (including lower of cost or market
adjustments), (b) the effects of impairment expense related to intangible
assets, including goodwill, and (c) non-cash asset writedowns; provided,
further, the Committee may exclude the impact of any of the following events or
occurrences (with respect to the Company or any member of the Peer Group) which
the Committee determines should appropriately be excluded: (A) asset
write-downs; (B) litigation, claims, judgments or settlements; (C) the effect of
changes in tax law or other such laws or regulations affecting reported results;
(D) accruals for reorganization and restructuring programs; (E) any
extraordinary, unusual or nonrecurring items as described in the Accounting
Standards Codification Topic 225, as the same may be amended or superseded from
time to time; (F) any change in accounting principles as defined in the
Accounting Standards Codification Topic 250, as the same may be amended or
superseded from time to time; (G) any loss from a discontinued operation as
described in the Accounting Standards Codification Topic 360, as the same may be
amended or superseded from time to time; (H) adjustments to ROCE of the Company
or any member (or multiple members) of the Peer Group to reflect mergers,
acquisitions, purchases or similar transactions as necessary to prevent the
increase or decrease of the ROCE of the Company or member of the Peer Group
related to the merger, acquisition, purchase or similar transaction; (I) third
party expenses associated with acquisitions; and (J) to the extent set forth
with reasonable particularity in connection with the establishment of
performance goals, any other extraordinary events or occurrences identified by
the Committee.
“ROCE Performance Percentage” means the percentage set forth in the table below
determined in accordance with the percentile ranking of the Return on Capital
Employed of the Company compared to the ROCE of each entity in the Peer Group
achieved during the Performance Period:


Ranking of the Company within Peer Group


ROCE Performance Percentage
90th Percentile or Better
Maximum (200% of Target)
<90th Percentile But Better than 50th Percentile
Interpolate between 100% and 200%
50th Percentile
Target (100%)
<50th Percentile But Better than 25th Percentile
Interpolate between 25% and 100%
25th Percentile
25% of Target (Minimum)
<25th Percentile
Zero



“SEC” means the Securities and Exchange Commission.
“Special Involuntary Termination” means the occurrence of (1) or (2) below
within 60 days prior to, or at any time after, a Change in Control, where (1) is
termination of your employment with the Company (including Subsidiaries of the
Company) by the Company for any reason other than Cause and (2) is your
resignation from employment with the Company (including Subsidiaries of the
Company) within 90 days after an Adverse Change by the Company (including
Subsidiaries of the Company) in the terms of your employment.
“Total Shareholder Return” or TSR, means (A) the sum of (1) share price
appreciation (calculated as the closing share price of the Common Stock for the
last business day of the Performance Period less the closing share price of the
Common Stock for the first business day of the Performance Period), plus (2)
cumulative dividends during the Performance Period, plus (3) any additional
value or compensation received by shareholders such as stock received from
spinoffs, divided by (B) the closing share price of the Common Stock on the
first business day of the Performance Period, adjusted to take into account any
stock splits, changes in capitalization or other similar events. Such
determinations and adjustments shall be made by the Committee in its discretion.
“TSR Performance Percentage” means the percentage set forth in the table below
determined in accordance with the percentile ranking of the Total Shareholder
Return of the Company compared to the TSR of each entity in the Peer Group
achieved during the Performance Period:


Ranking of the Company within Peer Group


TSR Performance Percentage
 
90th Percentile or Better
Maximum (200% of Target)
 
<90th Percentile But Better than 50th Percentile
Interpolate between 100% and 200%
 
50th Percentile
Target (100%)
 
<50th Percentile But Better than 25th Percentile
Interpolate between 25% and 100%
 
25th Percentile
25% of Target (Minimum)
 
<25th Percentile
Zero
 






